Name: Commission Regulation (EEC) No 1520/86 of 20 May 1986 altering the export refunds on olive oil
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 5 . 86No L 132/26 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1520/86 of 20 May 1986 altering the export refunds on olive oil Whereas it follows from applying the rules, criteria and other provisions contained in Regulation (EEC) No 1277/86 to the information at present available to the Commission that the export refunds at present in force should be altered as shown in the Annex to this Regulation , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the accession of Spain and Portugal , Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3768/85 (2), Having regard to Council Regulation No 171 /67/EEC of 27 June 1967 on export refunds and levies on olive oil (3), as last amended by Regulation (EEC) No 2429/72 (4), and in particular the second sentence of Article 7 thereof, Whereas the export refunds on olive oil were fixed by Commission Regulation (EEC) No 1277/86 (*); Whereas Commission Regulation (EEC) No 1510/86 (^ fixes a new threshold price for olive oil for 1985/86 ; whereas the export refund for olive oil should be amended ; HAS ADOPTED THIS REGULATION : Article 1 The export refunds on the products listed in Article 1 (2) (c) of Regulation No 136/66/EEC, as fixed in the Annex to Regulation (EEC) No 1277/86, are hereby altered as shown in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 21 May 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 May 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30 . 9 . 1966, p. 3025/66 . (2) OJ No L 362, 31 . 12 . 1985, p. 8 . ( !) OJ No 130 , 28 . 6 . 1967, p. 2600/67 . (4) OJ No L 264, 23 . 11 . 1972, p. 1 . O OJ No L 114, 1 . 5 . 1986, p. 26 . (6) See page 1 1 of this Official Journal . 21 . 5 . 86 Official Journal of the European Communities No L 132/27 ANNEX to the Commission Regulation of 20 May 1986 altering the export refunds on olive oil (ECU/ 100 kg) CCT heading No Description Refund 15.07 Fixed vegetable oils, fluid or solid , crude, refined or purified : A Olive oil : I Untreated : (a) Virgin olive oil : In immediate packings of a net capacity of 5 kg or less , for destinations mentioned in Article 5 of Commission Regulation (EEC) No 2730/79 ('), as well as on export to third countries 54,47 II Other : (a) Obtained by processing oils falling within subheading 15.07 A I a) or 15.07 A I b), whether or not blended with virgin olive oil : In immediate packings of a net capacity of 5 kg or less, for destinations mentioned in Article 5 of Commission Regulation (EEC) No 2730/79 ('), as well as on export to third countries 54,47 (') OJ No L 317, 12 . 12 . 1979 , p. 1 .